UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 25, 2012 Corporate Capital Trust, Inc. (Exact name of registrant as specified in its charter) Commission file number: 814-00827 Maryland 27-2857503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) CNL Center at City Commons 450 South Orange Avenue Orlando, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (866)745-3797 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. FINANCIAL HIGHLIGHTS At September30, 2012 (unaudited): Gross Assets: $ 648.48million Indebtedness (borrowings under credit facility): $ 160.92 million Net Assets: $ 450.00 million Net Asset Value Per Share: $ Growth Rate in Gross Assets since June 30, 2012 (not annualized): 52 % Common Stock Offering Summary for the Nine Months Ended September30, 2012 Gross Proceeds to Company: $ 411.86 million INVESTMENT PORTFOLIO UPDATE As of September 30, 2012, our investment portfolio consisted of investment interests in 146 portfolio companies, for a total fair value of $599.9 million, excluding our short term investments. The primary investment concentrations include (i)senior debt and (ii)subordinated debt securities, which represented 66.2% and 33.8% of our debt portfolio at fair value excluding our short term investments, respectively. The debt investments in our portfolio were purchased at an average price of99.9% of par value or stated value, as applicable. As of September 30, 2012, 42.8% of our debt investments, based on fair value, featured floating interest rates, primarily based on London Interbank Offered Rate (or “LIBOR”), and 57.2% of our debt investments featured fixed interest rates. Approximately 82% of our floating rate assets had base interest rate floors with a weighted average of 1.49%. As of September 30, 2012, our investment portfolio was diversified across 24 industries. The industry composition of the Company's investment portfolio at fair value, excluding short-term investments, as of September 30, 2012 and December 31, 2011 was as follows: Industry Composition September30,2012 December31,2011 Media 16.0 % 8.1 % Materials Software & Services Retailing Capital Goods Health Care Equipment & Services Insurance Technology Hardware & Equipment Consumer Services Telecommunication Services Diversified Financials Remaining Industries Total 100.0 % 100.0 % 2 The following table summarizes our top ten portfolio companies as a percentage of portfolio fair value. Portfolio Company Industry Investments Interest Rate Base Rate Floor Maturity Date % of Fair Value Catalina Marketing Corp. Media Senior Debt L + 5.50% —% 9/29/2017 1.42% Subordinated Debt 10.50% N/A 10/1/2015 3.33% 4.75% The Gymboree Corp. Retailing Senior Debt L + 3.50% 1.50% 2/23/2018 1.86% Subordinated Debt 9.125% N/A 12/1/2018 1.76% 3.62% Ryerson, Inc. Materials Senior Debt 12.00% N/A 11/1/2015 1.56% Senior Debt 9.00% N/A 10/15/2017 1.15% Senior Debt L + 7.375% —% 11/1/2014 0.68% 3.38% HUB International, Ltd. Insurance Senior Debt L + 4.50% —% 6/13/2017 0.85% Senior Debt L + 4.75% 2.00% 12/13/2017 0.06% Subordinated Debt 8.13% N/A 10/15/2018 2.41% 3.31% GCI, Inc. Telecommunication Services Subordinated Debt 8.625% N/A 11/15/2019 1.54% Subordinated Debt 6.75% N/A 6/1/2021 1.11% 2.66% Data Device Corp. Capital Goods Senior Debt L + 6.00% 1.50% 7/11/2018 1.32% Senior Debt L + 10.00% 1.50% 7/11/2019 1.31% 2.63% Cengage Learning Acquisitions, Inc Media Senior Debt 11.50% N/A 4/15/2020 2.61% Hubbard Radio, LLC Media Senior Debt L + 7.25% 1.50% 4/30/2018 2.48% Senior Debt L + 3.75% 1.50% 4/28/2017 0.09% 2.57% E*TRADE Financial Corp. Diversified Financials Subordinated Debt 12.50% N/A 11/30/2017 2.05% Subordinated Debt 7.875% N/A 12/1/2015 0.22% Subordinated Debt 6.75% N/A 6/1/2016 0.00% 2.27% American Gaming Systems, LLC Consumer Services Senior Debt L + 10.00% 1.50% 8/24/2016 2.00% Senior Debt L + 10.00% 1.50% 8/24/2016 0.13% Senior Debt L + 10.00% 1.50% 8/24/2016 0.13% 2.26% * “L” is the three month LIBOR. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 25, 2012 CORPORATE CAPITAL TRUST, INC. By: /s/ Paul S. Saint-Pierre Paul S. Saint-Pierre Chief Financial Officer 4
